PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/047,929
Filing Date: 27 Jul 2018
Appellant(s): Wiestner et al.



__________________
Tony Sanny
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
Claims 15, 39-46, 48-49 and 51-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10035848. 
The instant application is a CON of the application that led to US 10035848 and therefore the disclosures are necessarily identical.
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the patent is broader because, in the patent, the antibody that binds to a cell surface protein that is not Cd3 is not limited to anti-CD33, anti-CD38, anti-EGFR or anti-ERBB2 (as it so limited in the instant set of claims).  Additionally, with respect to the specific antibodies claimed in instant claims 48, 51, 54 and 57, the Examiner is permitted to look at the specification (see MPEP 804(II)(B)(2)(a), fifth paragraph) to determine what is meant by “an antibody ...to a cell-surface protein other than C3d” (patent claim 13).  In col. 12-13 and col. 13, lines 32+ of 

NEW GROUNDS OF REJECTION
NONE

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
 NONE.

(2) Response to Argument
(a) Arguments to “Reference Claims Do Not Anticipate the Claims Under Examination”
Appellant argues that “the claims of the reference patent do not anticipate the claims presented under examination” because the “claims under examination recite four particular species of antibodies/antibody fragments” (anti-CD33, anti-CD38, anti-EGFR and anti-ERBB2) whereas the claims of the reference patent only recite a broad genus (i.e. “antibody or antibody fragment to a cell-surface protein other than C3d”). Appellant also argues that the skilled person would not have envisioned the species of anti-CD33, anti-CD38, anti-EGFR and anti-ERBB2 from the genus of “antibody or antibody fragment to a cell-surface protein other than C3d”.  As stated in the rejection, “the Examiner is permitted to look at the specification (see MPEP 804(II)(B)(2)(a), fifth 
“The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02. If claims to the compound’s use and the compound were subject to a restriction requirement, and the compound was elected, a nonstatutory double patenting rejection may not be appropriate in a divisional application claiming the restricted compound’s use. See MPEP § 804.01. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art.”
“Relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection. To do a full analysis to determine whether a nonstatutory double patenting rejection should be made, one must go through the "anticipation analysis" and "obviousness analysis" noted above, and consider the "nonstatutory double patenting rejection based on equitable principles" discussed in subsection II.B.3 below.”
“In analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).

(b) Arguments to “Reference Claims Do Not Render the Present Claims Obvious”
Appellant argues that the “general disclosure in the claims of the reference patent to use an anti-CD3d antibody/antibody fragment together with another antibody/antibody fragment to a cell surface protein other than CD3d (or to CD20) does not reasonably suggest the use of an antibody/antibody fragment to any of the four specific cell surface proteins recited in the pending claims.”  As stated in the rejection, “the Examiner is permitted to look at the specification (see MPEP 804(II)(B)(2)(a), fifth paragraph) to determine what is meant by “an antibody ..to a cell-surface protein other than C3d” (patent claim 13).  In col. 12-13 and col. 13, lines 32+ of the patent,  the 
 “In analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).
	The instant set of claims is analogous to the emphasized section.  The reference patent is directed to a genus of compounds (i.e. “antibody or antibody fragment to a cell-surface protein other than C3d”) and the application under examination is directed to species within the reference patent genus (i.e. anti-CD33, anti-CD38, anti-EGFR and anti-ERBB2).  Furthermore, as stated in the rejection, the reference patent includes a disclosure of several species (col. 12-13 and col. 13, lines 32+ of the patent) within the scope of the reference genus claim.  This is what the Examiner “analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined”.   
(c) Arguments to Improper Reliance on the Specification
	Appellant argues that even “if the Office is entitled to consider the specification, doing so does not change the plain meaning of the phrase “an antibody or antibody fragment to a cell-surface protein other than C3d.” The specification lists some 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Sheela J. Huff
/Sheela J. Huff/Primary Examiner, Art Unit 1643 


/GARY JONES/Director, Technology Center 1600                                                                                                                                                                                                                                                                                                                                                                                                               



Conferees:
Julie Wu
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.